DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 3, 2021, March 18, 2022 and April 28, 2022 are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: line 13 of claim 1 states “re7commendation;” however, this should read “recommendation.  Appropriate correction is required.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,776,414 B2 in view of the references relied upon in the 35 USC 103 Rejections section below. The claims are considered to disclose substantially similar elements, and when considered along with the references below, the claims would have been obvious and should have been presented in the earlier filed application (parent application).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton et al. (U.S. Publication No. 2013/0103628 A1, filed October 22, 2012, hereinafter referred to as “Skelton”) in view of Wouhaybi et al. (U.S. Publication No. 2013/0325655 A1, hereinafter referred to as “Wouhaybi”).
Regarding claim 1, Skelton discloses a method comprising: (method)(e.g., paragraph [0035])
determining, by a computing device, a plurality of profiles associated with a plurality of users of a user device, wherein the plurality of profiles are associated with a plurality of content recommendation periods, wherein each content recommendation period is associated with a content classification; (a first user preference model (profile) is determined by a device and based on behavioral data. The data includes information regarding the length of time the use has available to watch content at a particular time of day and/or day of the week. The data also relates to the user's content tastes/preferences (which is considered to be content classification) that the user likes to consume for the time of day or time period. Time of day or time period for user’s content tastes/preferences is considered to be daily schedule - periods are associated with tastes/preferences)(e.g., paragraphs [0029], [0030], [0032], [0051] and [0054])
receiving a request for a content recommendation; (user requests content at a certain time of day)(e.g., paragraphs [0035])
determining, for each user of the plurality of users, a corresponding frequency of using the user device; (frequency of using the user device is determined for each of the users – different types of user viewing behaviors are evaluated to generate derived predictions – viewing behaviors include length of time user spends watching, time of day user watches, the day of week, and origin of programming – system accounts for a plurality of user profiles)(e.g., paragraphs [0030], [0035] and [0054])
However, Skelton does not appear to specifically disclose ranking the plurality of users based on the frequencies of using the user device; and causing output of one or more content candidates, based on: the request, the ranking, and a first candidate content r7ecommendation (see objection, above) period of the plurality of content recommendation periods.
On the other hand, Wouhaybi, which relates to determining a profile for a recommendation based on group interaction dynamics (title), does disclose ranking the plurality of users based on the frequencies of using the user device; and (users are ranked based on frequencies of using the user device – determination who watches most tv)(e.g., paragraphs [0013], [0019], [0025] and [0028])
Skelton in view of Wouhaybi further discloses causing output of one or more content candidates, based on: the request, the ranking, and a first candidate content r7ecommendation (see objection, above) period of the plurality of content recommendation periods. (content recommendations are outputted that are based on rankings)(Skelton: e.g., paragraphs [0048] and [0049])(content candidates are outputted based on the request, ranking, and other factors)(Wouhaybi: e.g., paragraph [0028])
Skelton relates to a user activity dashboard for depicting behaviors and tuning personalized content guidance. E.g., title. In Skelton users are provided content recommendations based on user behaviors that include determined content tastes/preferences and length of the program the user watches, length of time that the user spends watching, the time of day the user watches, the day of the week that the user watches and so forth. E.g., paragraphs [0029] and [0030]. Multiple variable play a role in the derivation of the recommended content by the recommendation engine. E.g., paragraph [0035]. However, Skelton does not appear to specifically disclose wherein determining the first candidate content recommendation period is further based on determining a user, among the plurality of users, having a highest frequency of using the user device. On the other hand, Wouhaybi, which relates to determining a profile for a recommendation engine based on group interaction dynamics (abstract), does disclose that the system considers frequency and ranks frequency in order to incorporate into recommending content. This provides an enhanced experience to ensure content matches the user that watches the most TV or the person that is more vested in what is be broadcast to the user. E.g., paragraph [0025]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the probable identity of the user as disclosed in Wouhaybi to Skelton to provide an enhanced manner to recommend content to the user most likely using the set top box. 

Regarding claim 2, Skelton in view of Wouhaybi discloses the method of claim 1. Skelton further discloses further comprising: determining, based on a current time of day, the one or more content candidates. (Recommendation engine 130 may recommend content based on the particular time of data and/or day of the week – user’s current time and schedule is considered)(e.g., paragraph [0035]).

Regarding claim 3, Skelton in view of Wouhaybi discloses the method of claim 1. Skelton further discloses further comprising: determining the first candidate content recommendation period based on a type of user interaction indicated by the request for the content recommendation. (first content period is based on the type of the user interaction (request for content) – preference information may be gathered from the type of device the end user utilizes (which is considered to be "type of the user interaction”) to watch broadcast content, the delivery method of the broadcast content)(e.g., paragraphs [0030]-[0032]).

Regarding claim 4, Skelton in view of Wouhaybi discloses the method of claim 1. Skelton further discloses further comprising: ranking the one or more content candidates based on a correlation between historical data associated with a first user and one or more contextual features associated with the one or more content candidates. (weights are assigned to contextual features associated with the content and the categories are used for suggesting content. Historical data or behavioral data is used in order to determine user preferences/tastes)(e.g., paragraphs [0044] and [0054]).

Regarding claim 6, Skelton in view of Wouhaybi discloses the method of claim 1. Skelton further discloses further comprising: determining the first candidate content recommendation period based on one or more of a behavior of a first user or a location of the first user. (Time period is determined based on behavioral data of the first user or schedule of the first user – content may be assigned to another individual based on time or type of content)(e.g., paragraphs [0029]-[0030] and [0048]).

Regarding claim 9, Skelton in view of Wouhaybi discloses the method of claim 1. Skelton further discloses wherein the plurality of content recommendation periods are based on one or more of contextual features associated with: content previously accessed by a first user; or behavior associated with the first user. (Recommendations are based on length of the program, length of time that the user spends watching, the time of day the user watches, the day of the week, along with content metadata to determine content tastes/preferences at the time of day – multiple individuals use system and content is assigned to the different profiles)(e.g., paragraphs [0029]-[0030], [0034]-[0035] and [0048]).

Regarding claim 11, Skelton in view of Wouhaybi discloses the method of claim 1. Skelton further discloses wherein at least two content recommendation periods of the plurality of profiles correspond to a same time period. (the interface may include mechanisms that the end user to rate the content they have watched to indicate that they liked or disliked the content, and they may have the ability to delete a program from their list entirely so that the recommendation engine may know that it was not a program that they viewed – in a household of users that has many accounts on the same device or service, users may have the ability to “assign” a piece of content viewed from a list to another individual. Multiple profiles for multiple users)(e.g., paragraphs [0032]-[0035], [0048], [0051] and [0054]).

Regarding claim 12, Skelton in view of Wouhaybi discloses the method of claim 1. Wouhaybi further discloses wherein ranking the plurality of users comprises: determining which user, among the plurality of users, has the highest frequency of using the user device. (heavily weighted decision maker may be a user who watches more TV and is more vested in what will be displayed.)(e.g., paragraphs [0019] and [0025]).

Regarding claim 13, Skelton in view of Wouhaybi discloses the method of claim 1. Wouhaybi further discloses wherein ranking the plurality of users comprises: determining that a first user, among the plurality of users, has a higher frequency of using the user device than a second user among the plurality of users. (heavily weighted decision maker may be a user who watches more TV and is more vested in what will be displayed. Determination of watch frequency is determined in the group.)(e.g., paragraphs [0019] and [0025]).

Regarding claim 14, Skelton in view of Wouhaybi discloses the method of claim 1. Wouhaybi further discloses wherein determining the corresponding frequency of using the user device comprises: determining a corresponding frequency of implementation, in the user device, of a corresponding profile of the plurality of profiles. (corresponding frequency of use (implementation) of a corresponding profile is determined – observed behavior and –user determined to watch more tv)(e.g., paragraphs [0019] and [0025]).

Regarding claim 15, Skelton in view of Wouhaybi discloses the method of claim 1. Skelton further discloses further comprising: determining the first candidate content recommendation period based on receiving, from the user device, data indicating a state of an application running on the user device. (status of the channel being selected is used to determine first candidate recommendation period.)(e.g., paragraphs [0030], [0031] and [0046]).

Regarding claim 16, Skelton discloses a method comprising: (method)(e.g., paragraph [0035])
determining, by a computing device, a plurality of profiles associated with a plurality of users of a user device, wherein each of the plurality of profiles is associated with a plurality of content recommendation periods, wherein each content recommendation period is associated with a content classification; (a first user preference model (profile) is determined by a device and based on behavioral data. The data includes information regarding the length of time the use has available to watch content at a particular time of day and/or day of the week. The data also relates to the user's content tastes/preferences (which is considered to be content classification) that the user likes to consume for the time of day or time period. Time of day or time period for user’s content tastes/preferences is considered to be daily schedule - periods are associated with tastes/preferences)(e.g., paragraphs [0029], [0030], [0032], [0051] and [0054])
receiving a request for a content recommendation; (user requests content at a certain time of day)(e.g., paragraphs [0035])
determining, for each user of the plurality of users, a corresponding frequency of using the user device; (frequency of using the user device is determined for each of the users – different types of user viewing behaviors are evaluated to generate derived predictions – viewing behaviors include length of time user spends watching, time of day user watches, the day of week, and origin of programming – system accounts for a plurality of user profiles)(e.g., paragraphs [0030], [0035] and [0054])
However, Skelton does not appear to specifically disclose selecting, based on determining a user, of the plurality of users, associated with the highest frequency of the determined frequencies, a profile of the plurality of profiles; and causing output of one more content candidates, based on: the request, and a first candidate content recommendation period of the plurality of content recommendation periods of the selected profile.
On the other hand, Wouhaybi, which relates to determining a profile for a recommendation based on group interaction dynamics (title), does disclose selecting, based on determining a user, of the plurality of users, associated with the highest frequency of the determined frequencies, a profile of the plurality of profiles; and (users are ranked based on frequencies of using the user device – determination is made of who watches most tv – user with highest frequency)(e.g., paragraphs [0013], [0019], [0025] and [0028]) 
Skelton in view of Wouhaybi further discloses causing output of one more content candidates, based on: the request, and a first candidate content recommendation period of the plurality of content recommendation periods of the selected profile. (content recommendations are outputted that are based on rankings)(Skelton: e.g., paragraphs [0048] and [0049])(content candidates are outputted based on the request, ranking, and other factors)(Wouhaybi: e.g., paragraph [0028])
It would have been obvious to combine Wouhaybi with Skelton for the same reasons stated in claim 1, above.

Regarding claim 17, Skelton in view of Wouhaybi discloses the method of claim 16. Wouhaybi further discloses wherein determining the corresponding frequency of using the user device comprises: determining a corresponding frequency of implementation, in the user device, of a corresponding profile of the plurality of profiles. (corresponding frequency of use (implementation) of a corresponding profile is determined – observed behavior and –user determined to watch more tv)(e.g., paragraphs [0019] and [0025]).

Regarding claim 18, Skelton in view of Wouhaybi discloses the method of claim 16. Wouhaybi further discloses wherein the selected profile comprises a profile of the user who has used the user device the most. (users are ranked based on frequencies of using the user device – determination is made of who watches most tv – user with highest frequency)(e.g., paragraphs [0013], [0019], [0025] and [0028])

Regarding claim 19, Skelton discloses a method comprising: (method)(e.g., paragraph [0035])
receiving an indication of a user interaction with a plurality of content assets; (indication of user interaction is received to determine user preferences)(e.g., paragraphs [0029], [0032], [0034] and [0048])
determining, by a computing device and based on the indication of the user interaction, a plurality of profiles associated with a plurality of users of a user device, wherein each of the plurality of profiles is associated with a plurality of content recommendation periods, wherein each content recommendation period is associated with a content classification; (a first user preference model (profile) is determined by a device and based on behavioral data. The data includes information regarding the length of time the use has available to watch content at a particular time of day and/or day of the week. The data also relates to the user's content tastes/preferences (which is considered to be content classification) that the user likes to consume for the time of day or time period. Time of day or time period for user’s content tastes/preferences is considered to be daily schedule - periods are associated with tastes/preferences)(e.g., paragraphs [0029], [0030], [0032], [0051] and [0054])
receiving a request for a content recommendation; (user requests content at a certain time of day)(e.g., paragraphs [0035])
determining, for each of the plurality of profiles, a corresponding frequency of use on the user device; (frequency of using the user device is determined for each of the users – different types of user viewing behaviors are evaluated to generate derived predictions – viewing behaviors include length of time user spends watching, time of day user watches, the day of week, and origin of programming – system accounts for a plurality of user profiles)(e.g., paragraphs [0030], [0035] and [0054])
However, Skelton does not appear to specifically disclose selecting, based on the frequencies, a profile of the plurality of profiles; and causing output of one or more content candidates, based on: the request, and a first candidate content recommendation period of the plurality of content recommendation periods of the selected profile.
On the other hand, Wouhaybi, which relates to determining a profile for a recommendation based on group interaction dynamics (title), does disclose selecting, based on the frequencies, a profile of the plurality of profiles; and (users are ranked based on frequencies of using the user device – determination is made of who watches most tv – user with highest frequency)(e.g., paragraphs [0013], [0019], [0025] and [0028]) 
Skelton in view of Wouhaybi further discloses causing output of one or more content candidates, based on: the request, and a first candidate content recommendation period of the plurality of content recommendation periods of the selected profile. (content recommendations are outputted that are based on rankings)(Skelton: e.g., paragraphs [0048] and [0049])(content candidates are outputted based on the request, ranking, and other factors)(Wouhaybi: e.g., paragraph [0028])
It would have been obvious to combine Wouhaybi with Skelton for the same reasons stated in claim 1, above.

Regarding claim 20, Skelton in view of Wouhaybi discloses the method of claim 19. Skelton further discloses further comprising: determining, based on data indicating a state of an application running on the user device, the first candidate content recommendation period. (status of the channel being selected is used to determine first candidate recommendation period.)(e.g., paragraphs [0030], [0031] and [0046]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Wouhaybi and in further view of Hijikata et al. (U.S. Publication No. 2015/0143394 A1, PCT filed March 12, 2014, hereinafter referred to as “Hijikata”).
Regarding claim 5, Skelton in view of Wouhaybi discloses the method of claim 4. Although Skelton discloses recommending content based on viewing habits and the length of time (e.g., paragraphs [0030] and [0035]), neither reference appears to specifically disclose wherein ranking the one or more content candidates further comprises: assigning a higher rank to one or more of the one or more content candidates having a time length that substantially corresponds to a remaining time in the first candidate content recommendation period.
On the other hand, Hijikata, which relates to content presentation method, content presentation device, and program (title), does disclose wherein ranking the one or more content candidates further comprises: assigning a higher rank to one or more of the one or more content candidates having a time length that substantially corresponds to a remaining time in the first candidate content recommendation period. (playlist generating section 207 weighs video contents to be recommended depending on the length of the active time segment to suggest content that will fill the available time)(e.g., paragraph [0159]).
It would have been obvious to combine Skelton with Wouhaybi for the reasons set forth in claim 1, above. Skelton relates to a user activity dashboard for depicting behaviors and tuning personalized content guidance. E.g., title. In Skelton users are provided content recommendations based on user behaviors that include determined content tastes/preferences and length of the program the user watches, length of time that the user spends watching, the time of day the user watches, the day of the week that the user watches and so forth. E.g., paragraphs [0029] and [0030]. Multiple variable play a role in the derivation of the recommended content by the recommendation engine. E.g., paragraph [0035]. However, Skelton does not appear to specifically disclose that the content candidates are weighted based on amount of available time. 
On the other hand, Skelton strongly suggests that the variables are used when making recommendations. In addition, Hijikata does disclose that it is known in the art to weigh video contents based on the length of the active time segment. E.g., paragraph [0159]. This provides that if there is only 30 minutes available, it is undesirable to suggest a two hour program, and when two hours are available, it is undesirable to recommend a 30 minute program, because an hour and a half will remain the available time segment. Since Skelton maintains viewing behaviors that include length of the program the user watches, length of time that the user spends watching, the time of day the user watches, the day of the week that the user watches and so forth, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing for patent to incorporate the weighing of video contents based on the length as disclosed in Hijikata to the recommendation provided in the Skelton Wouhaybi combination so that users are presented with results that are most suitable to the available time users have to view content.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Wouhaybi and in further view of Woods (U.S. Publication No. 2015/0012416 A1, filed July 8, 2013, hereinafter referred to as “Woods”).
Regarding claim 7, Skelton in view of Wouhaybi discloses the method of claim 1. Neither reference appears to specifically disclose further comprising: after receiving the request for the content recommendation, determining at least one environmental factor; and adjusting, based on the at least one environmental factor, one or more of a start time of the first candidate content recommendation period or an end time of the first candidate content recommendation period.
On the other hand, Woods, which relates to systems and methods for selecting transaction conditions based on environmental factors (e.g., title), does disclose further comprising: after receiving the request for the content recommendation, determining at least one environmental factor; and (one environmental factor is determined for the user making request after the request is received)(e.g., paragraph [0083])
adjusting, based on the at least one environmental factor, one or more of a start time of the first candidate content recommendation period or an end time of the first candidate content recommendation period. (media guidance application may determine the user’s viewing habits during different weather conditions, and use this information to extend the rental period if the user profile indicates that the user does not spend a lot of time consuming media content when weather conditions are similar to the current weather conditions.)(e.g., paragraph [0083]).
It would have been obvious to combine Skelton with Wouhaybi for the reasons set forth in claim 1, above. Skelton relates to a user activity dashboard for depicting behaviors and tuning personalized content guidance. E.g., title. In Skelton users are provided content recommendations based on user behaviors that include determined content tastes/preferences and length of the program the user watches, length of time that the user spends watching, the time of day the user watches, the day of the week that the user watches and so forth. E.g., paragraphs [0029] and [0030]. Multiple variable play a role in the derivation of the recommended content by the recommendation engine. E.g., paragraph [0035]. However, Skelton does not appear to specifically disclose that environmental factors are considered for determining the time period associated with the user's viewing behavior. Skelton suggests that the multiple variables are used when making recommendations. 
On the other hand, Woods, which relates to systems and methods for selecting transaction conditions based on environmental factors (title), does disclose that weather conditions can impact a user’s viewing habits, and that the information can be used to extend the rental period if the user profile indicates that the user does not spend a lot of time consuming media content when the weather conditions are similar to the current weather conditions. E.g., paragraph [0083]. Since Skelton provides that multiple variables can be used when making recommendations, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing for patent to incorporate the weather condition variable as disclosed in Woods to the variables used in the Skelton Wouhaybi combination for providing recommendations to further enhance the manner in which the content is suggested to the user.

Regarding claim 8, Skelton in view of Wouhaybi discloses the method of claim 1. However, neither reference appears to specifically disclose further comprising: adjusting a start time or an end time, of the first candidate content recommendation period, based on weather or traffic.
On the other hand, Woods, which relates to systems and methods for selecting transaction conditions based on environmental factors (e.g., title), does disclose further comprising: adjusting a start time or an end time, of the first candidate content recommendation period, based on weather or traffic. (media guidance application may determine the user’s viewing habits during different weather conditions, and use this information to extend the rental period if the user profile indicates that the user does not spend a lot of time consuming media content when weather conditions are similar to the current weather conditions.)(e.g., paragraph [0083]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Woods with Skelton and Wouhaybi for the same reasons as claim 7, above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Wouhaybi and in further view of Card, II (U.S. Publication No. 2014/0033240 A1, hereinafter referred to as “Card”).
Regarding claim 10, Skelton in view of Wouhaybi discloses the method of claim 1. However, Skelton does not appear to specifically disclose further comprising: after a first user stops playback of a content asset, adjusting one or more of a start time of the first candidate content recommendation period, an end time of the first candidate content recommendation period, or a first content classification associated with the first candidate content recommendation period.
However, Card, which relates to an electronic device lock screen content distribution based on environmental context system and method (e.g., title), does disclose further comprising: after a first user stops playback of a content asset, (indication is received that a user stopped playback of a content asset for incorporation into the viewer’s interest assessment)(e.g., abstract and paragraphs [0002] and [0032]). 
Skelton in view of Card further discloses adjusting one or more of a start time of the first candidate content recommendation period, an end time of the first candidate content recommendation period, or a first content classification associated with the first candidate content recommendation period. (behaviors are tracked and updated to improve content recommendations)(Skelton: e.g., paragraphs [0018], [0020], [0028] and [0033])(Card: e.g., paragraph [0032]).
It would have been obvious to combine Skelton and Wouhaybi for the reasons set forth in claim 1. Skelton relates to a user activity dashboard for depicting behaviors and tuning personalized content guidance. E.g., title. In Skelton, users are provided content recommendations based on user behaviors that include determined content tastes/preferences and length of the program the user watches, length of time that the user spends watching, the time of day the user watches, the day of the week that the user watches and so forth. E.g., paragraphs [0029] and [0030]. Multiple variable play a role in the derivation of the recommended content by the recommendation engine. E.g., paragraph [0035]. However, Skelton does not appear to specifically disclose that receiving an indication that a user stopped playback of a content asset is used as one of the many variables to establish the user’s behavior. Skelton does disclose that the multiple variables are used when making recommendations. 
On the other hand, Card, which relates systems and methods for assessing viewer interest in content and advertisements (title), does disclose that user interaction with content playback can be used in order to determine user behavior and determine viewer interest. E.g., paragraph [0083]. Since Skelton provides that multiple variables can be used when making recommendations, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing for patent to incorporate the playback interaction variable as disclosed in Card to the variables used in the Skelton Wouhaybi combination for providing recommendations to further enhance the manner in which the content is suggested to the user.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165